342 S.W.3d 905 (2011)
STATE of Missouri, Respondent,
v.
Maurice C. DAVIS, Defendant/Appellant.
No. ED 95332.
Missouri Court of Appeals, Eastern District, Division Five.
June 21, 2011.
*906 Brocca Smith, Assistant Public Defender, St. Louis, MO, for Appellant.
M. Nicole Moody, Assistant Circuit Attorney, St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Maurice C. Davis (Defendant) appeals from the trial court's judgment and sentence imposed after a jury trial in which the jury found Defendant guilty of one count of third-degree domestic assault, in violation of Section 565.074.[1] The trial court sentenced Defendant to nine months of imprisonment but suspended execution of the sentence and imposed two years of supervised probation and twenty days of shock incarceration with credit for time already served.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.